IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHARLES E. HAWTHORNE,               NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant/Cross-Appellee,
                                    CASE NO. 1D15-3903
v.

DOUGLAS S. LYONS AND
MARSHA L. LYONS,

     Appellees/Cross-
Appellants.


_____________________________/

Opinion filed June 13, 2016.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Steven E. Sellers and Laurie T. Dodson of Dudley, Sellers & Healy, P.L.,
Tallahassee, for Appellant/Cross-Appellee.

Marsha L. Lyons of Lyons & Farrar, P.A., Tallahassee, for Appellees/Cross-
Appellants.



PER CURIAM.

      REVERSED. See Hawthorne v. Lyons, 1D15-2759 (Fla. 1st DCA June 13,

2016).

ROWE, MAKAR, and BILBREY, JJ., CONCUR.